Exhibit 10.1




SECOND AMENDMENT

TO

AMENDED AND RESTATED FINANCING AGREEMENT

 




This SECOND AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“Amendment”) is made and entered into as of April 8, 2013 by and among Unigene
Laboratories, Inc., a Delaware corporation (“Principal Borrower”), the financial
institutions party hereto as “Lenders” (collectively, “Lenders”), and
Victory Park Management, LLC, as administrative agent and collateral agent (in
such capacity, “Agent”) for Lenders and the Holders (as defined in the Financing
Agreement (as defined below)); all capitalized terms used and not otherwise
defined herein and in the Exhibits shall have the respective meanings ascribed
to them in the Financing Agreement or, if not defined in the Financing
Agreement, the respective meanings ascribed to them in the Notes (as defined
below).




WHEREAS, Principal Borrower, Lenders and Agent are parties to that certain
Amended and Restated Financing Agreement dated as of March 16, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Financing
Agreement”);




WHEREAS, the parties to the Financing Agreement have agreed to enter into this
Amendment to evidence (i) the amendment of certain provisions of the Financing
Agreement, and (ii) the other agreements set forth herein, in each case on the
terms and subject to the conditions set forth herein; and




WHEREAS, the Board of Directors of Principal Borrower, acting upon the unanimous
recommendation of the Special Committee (as defined below), has, by unanimous
vote of all of the directors serving thereon (other than Richard Levy, who
abstained), (i)(a) determined that it is in the best interests of Principal
Borrower and its stockholders, and declared it advisable, to enter into this
Amendment, the Second Amendment Notes (as defined below), and all documents and
instruments delivered in connection therewith, and (b) approved the execution,
delivery and performance of this Amendment and the Second Amendment Notes and
the consummation of the transactions contemplated hereby and thereby.




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.            Amendments to Financing Agreement. Subject to the terms and
conditions of this Amendment, including the satisfaction of the conditions
precedent set forth in Section 3 hereof, effective as of the Second Amendment
Effective Date (as defined below), the Financing Agreement shall be amended as
follows:




(a)           Section 1.1 of the Financing Agreement shall be amended by adding
the terms “Second Amendment,” “Second Amendment Effective Date” and “Second
Amendment Notes,” thereto in proper alphabetical order, the definitions of which
shall read as follows:

 

 


--------------------------------------------------------------------------------

 

 


“Second Amendment” means that certain Second Amendment to Amended and Restated
Financing Agreement, dated as of April 8, 2013, by and among Principal Borrower,
Agent and Lenders party thereto.




“Second Amendment Effective Date” shall have the meaning given such term in
Section 3 of the Second Amendment.




“Second Amendment Notes” shall have the meaning given such term in Section 2(a)
of the Second Amendment.




(b)           The definition of Maturity Date set forth in Section 1.1 of the
Financing Agreement shall be amended and restated in its entirety to read as
follows:




“Maturity Date” means (a) with respect to the Existing Notes, the earlier of (i)
March 17, 2013 and (ii) such earlier date as the unpaid principal balance of all
outstanding Notes becomes due and payable pursuant to the terms of this
Agreement and the Notes, (b) with respect to the First Amendment Notes, the
earlier of (i) September 21, 2013 and (ii) such earlier date as the unpaid
principal balance of all outstanding Notes becomes due and payable pursuant to
the terms of this Agreement and the Notes and (c) with respect to the Second
Amendment Notes, the earlier of (i) June 7, 2013 and (ii) such earlier date as
the unpaid principal balance of all outstanding Notes becomes due and payable
pursuant to the terms of this Agreement and the Notes. All references in this
Agreement, the Notes and the other Transaction Documents to Maturity Date shall
be deemed a reference to the applicable Maturity Date pertaining to a particular
class of Notes.




(c)           The definition of Notes set forth in Section 1.1 of the Financing
Agreement shall be amended and restated in its entirety to read as follows:




“Notes” has the meaning set forth in Section 2.1 and shall include, in any
event, the Existing Notes reissued on the Existing Note Reissuance Date, the
First Amendment Notes and the Second Amendment Notes.




(d)           Section 2.2(a) of the Financing Agreement shall be amended and
restated in its entirety to read as follows:




(a)           Rate of Interest. Each Note shall bear interest on the unpaid
principal amount thereof from the date issued through the date such Note is paid
in full in cash (whether upon final maturity, by redemption, prepayment,
acceleration or otherwise) at the Current Interest Rate. Interest on each Note
shall be computed on the basis of a 360-day year and actual days elapsed and,
subject to Section 2.2(b), shall be payable in arrears, (i) with respect to each
Existing Note, on the Maturity Date of such Note (without affecting any prior
payment or capitalization of interest prior to the First Amendment Effective
Date), and (ii) with respect to each First Amendment Note and each Second
Amendment Note, on the Maturity Date of such Note (in each case, an “Interest
Date”). All references in this Agreement, the Notes and the other Transaction
Documents to an Interest Date shall be deemed a reference to the applicable
Interest Date pertaining to a particular class of Notes.

 

 
2

--------------------------------------------------------------------------------

 

 


(e)           Section 8.24 of the Financing Agreement shall be amended by adding
the following sentence to the end thereof:




The Borrowers will use the proceeds from the sale of the Second Amendment Notes
for working capital purposes not in contravention of any law, ordinance or
regulation of any Governmental Authority and not in violation of this Agreement;
provided (i) any expenditures made with such proceeds are in accordance with the
most recent quarterly cash flow forecast approved by Agent pursuant to the terms
of the First Amendment and (ii) in no event shall such proceeds be used to make
any payments under the Settlement Agreement Documents or in connection with the
Affiliate Indebtedness.




(f)            Section 8.31 of the Financing Agreement shall be amended and
restated in its entirety to read as follows:




8.31        Reservation of Shares. Principal Borrower shall take all action
necessary to reserve and keep available for conversions under the Notes (a)
[INTENTIONALLY OMITTED]; (b) as of, and at all times after, the Filing but prior
to the Subsequent Closing Date, a number of authorized and unissued shares of
Common Stock equal to at least one hundred fifty percent (150%) of the number of
Conversion Shares issuable upon the conversion (at the Conversion Price then in
effect) of all of the principal amount then outstanding under the Notes
(together with accrued and unpaid interest thereon); (c) as of, and at all times
after, the Subsequent Closing Date but prior to the Second Filing, all shares of
Common Stock previously reserved for issuance for conversions under the Notes
plus all shares of Common Stock authorized, unissued and unreserved immediately
prior to the Subsequent Closing Date (each as set forth on the update to
Schedule 8.31 included in the First Amendment Disclosure Letter), but less the
Retention Option Shares; and (d) as of, and at all times after, the Second
Filing, a number of authorized and unissued shares of Common Stock equal to at
least one hundred ten percent (110%) of the number of Conversion Shares issuable
upon the conversion of all of the principal amount then outstanding under the
Notes (together with all interest then accrued and unpaid thereon) (such
aggregate amount, the “Required Reserve Amount”). The initial number of shares
of Common Stock reserved for conversions of the Notes and any increase in the
number of shares of Common Stock so reserved shall be deemed to be allocated pro
rata among the holders of the Notes based on the principal amount of the Notes
held by each holder at the time of issuance of the Notes or increase in the
number of reserved shares, as the case may be. In the event any holder of Notes
shall sell or otherwise transfer any portion of its Notes, each transferee shall
be allocated a pro rata portion of the number of shares of Common Stock reserved
for such transferor. Any shares of Common Stock reserved and deemed to be
allocated to any Person that ceases to hold any Notes shall be allocated to the
remaining holders of the Notes, pro rata based on the principal amount of the
Notes then held by such holders. Notwithstanding the foregoing, (i) Principal
Borrower shall take all action necessary to reserve and keep available (from the
Required Reserve Amount), solely for conversions of the Second Amendment Notes,
as of, and at all times after, the Second Amendment Effective Date, the number
of Conversion Shares issuable upon conversion of all of the principal amount
then outstanding under the Second Amendment Notes (together with all interest
then accrued and unpaid thereon); (ii) the initial number of shares of Common
Stock reserved for conversions of the Second Amendment Notes and any increase in
the number of shares of Common Stock so reserved shall be deemed to be allocated
pro rata among the holders of the Second Amendment Notes based on the principal
amount of the Second Amendment Notes held by each holder at the time of issuance
of the Second Amendment Notes or increase in the number of reserved shares, as
the case may be; (iii) in the event any holder of Second Amendment Notes shall
sell or otherwise transfer any portion of its Second Amendment Notes, each
transferee shall be allocated a pro rata portion of the number of shares of
Common Stock reserved for such transferor; and (iv) any shares of Common Stock
reserved and deemed to be allocated to any Person that ceases to hold any Second
Amendment Notes shall be allocated to the remaining holders of the Second
Amendment Notes, pro rata based on the principal amount of the Second Amendment
Notes then held by such holders.

 

 
3

--------------------------------------------------------------------------------

 

 


(g)           Section 10.1(x) of the Financing Agreement shall be amended and
restated in its entirety to read as follows:




(x)            a Conversion Failure (as defined in the applicable Note);




(h)           Section 10.2(a) of the Financing Agreement shall be amended and
restated in its entirety to read as follows:




(a)           Promptly after the occurrence of an Event of Default, the
Borrowers shall deliver written notice thereof via email, facsimile and
overnight courier (an “Event of Default Notice”) to the Agent and the Holders.
At any time after the earlier of the Agent’s and the Holders’ receipt of an
Event of Default Notice and the Agent and the Holders becoming aware of an Event
of Default which has not been cured or waived, the Required Holders may require
the Borrowers to redeem at any time and from time to time all or any portion of
the Notes (an “Event of Default Redemption”) by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Borrowers (with a copy
thereof promptly delivered to each Holder), which Event of Default Redemption
Notice shall indicate the portion of the Notes that the Required Holders are
requiring the Borrowers to redeem; provided, that (i) upon the occurrence of any
Event of Default described in Section 10.1(c) or Section 10.1(d), the Notes, in
whole, shall automatically, and without any action on behalf of the Agent or any
Holder, be redeemed by the Borrowers and (ii) any such redemption of the Second
Amendment Notes shall be subject to the rights of the Holders thereof to opt-out
of any Event of Default Redemption pursuant to the last sentence of this Section
10.2(a). All Notes subject to redemption by the Borrowers pursuant to this
Section 10.2 shall be redeemed by the Borrowers at a price equal to the
outstanding principal amount of the Notes, plus the Yield Maintenance Premium,
plus accrued and unpaid interest and accrued and unpaid Late Charges (the “Event
of Default Redemption Price”); provided, however, if the applicable Event of
Default is a Triggering Event, the price for redemption of the Notes shall be
equal to the greater of (i) an amount equal to the sum of one hundred fifteen
percent (115%) of the outstanding principal amount of the Notes, plus accrued
and unpaid interest, plus accrued and unpaid Late Charges and (ii) an amount
equal to the product of (A) the number of Conversion Shares into which the
principal amount and all accrued and unpaid interest outstanding under the Notes
may, without giving effect to any limitations set forth in Section 4 of the
Notes, be converted as of the date of the Triggering Event pursuant to the terms
of the Notes, multiplied by (B) the Weighted Average Price (as defined in the
Notes) for one (1) share of Common Stock as of the date of the Triggering Event
(the “Triggering Event Redemption Price”). Upon the delivery of an Event of
Default Redemption Notice and upon the occurrence of any Event of Default
described in Section 10.1(c) or Section 10.1(d), any agreement of the Lenders or
Holders, as applicable, to purchase additional Notes under this Agreement shall
irrevocably terminate. Notwithstanding anything to the contrary contained
herein, a Holder of Second Amendment Notes may opt-out of an Event of Default
Redemption with respect to all or any portion of its Second Amendment Notes
(without such opt-out being deemed a waiver by such Holder of any of its rights
and remedies with respect to the applicable Event of Default and without
prejudicing such Holder’s right to participate in, or invoke, a subsequent Event
of Default Redemption) if such Holder provides written notice of same to Agent
within five Business Days of such Holder’s receipt of written notice that
Lenders have delivered an Event of Default Redemption Notice (or, in the case of
an Event of Default under Sections 10.1(c) or 10.1(d), at any time on or prior
to the date that the Notes are to be redeemed); provided if no such notice is
received by Agent within such five Business Day period each applicable Holder
shall be deemed to have consented to all of its Second Amendment Notes being the
subject of an Event of Default Redemption. 
 


(i)            Section 13.6 of the Financing Agreement shall be amended and
restated in its entirety to read as follows:




Section 13.6     Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Lenders, the Borrowers, their Affiliates and Persons acting on their
behalf with respect to the matters discussed herein and therein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the Borrowers or any Lender makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement, the Notes or any of the other Transaction Documents may be
amended or waived other than by an instrument in writing signed by the
Borrowers, the Agent and the Required Holders (or by the Agent with the consent
of the Required Holders) (provided, that (i) no amendment or waiver hereof shall
increase any Lender’s obligations hereunder or materially adversely affect the
rights of such Lender hereunder, in either case, without such Lender’s written
consent, (ii) no amendment or waiver shall extend the due date of any payment
hereunder or under the Notes, decrease the amount of interest or other
compensation payable hereunder or under the Notes, or modify Section 8.1 or this
Section 13.6 without the consent of the Holders of all Notes and (iii) no
amendment or waiver shall modify any terms set forth herein specifically
pertaining to the Second Amendment Notes (versus all Notes generally), without
the consent of Holders holding a majority of the outstanding principal balance
of the Second Amendment Notes), and any amendment or waiver to this Agreement
made in conformity with the provisions of this Section 13.6 shall be binding on
all Lenders and holders of Securities, as applicable. No such amendment or
waiver shall be effective to the extent that it applies to less than all of the
holders of the applicable Securities then outstanding. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents or Holders of
Notes, as the case may be. None of the Borrowers has, directly or indirectly,
made any agreements with any Lenders relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, each of the Borrowers
confirms that, except as set forth in this Agreement, no Lender has made any
commitment or promise or has any other obligation to provide any financing to
the Borrowers or otherwise.

 

 
4

--------------------------------------------------------------------------------

 

 


(j)            Exhibit A to the Financing Agreement shall be amended and
restated in its entirety to read as set forth on Exhibit A attached hereto. All
Notes in existence on the Second Amendment Effective Date shall remain
outstanding on the terms set forth in such Notes. All Second Amendment Notes
shall be issued on and dated the Second Amendment Effective Date, in the form of
the Note attached hereto as Exhibit A (with appropriate terms as set forth
therein pertaining to the applicable class of Note).




2.             Other Agreements.




(a)           The parties hereto hereby agree that, subject to the satisfaction
(or waiver by the applicable Lender) of the conditions set forth herein and on
Exhibit B attached hereto, VPC Fund II, L.P. agrees to purchase, and Principal
Borrower agrees to issue and sell to VPC Fund II, L.P., in each case on the
Second Amendment Effective Date, Notes (in addition to the Notes outstanding on
the Second Amendment Effective Date), in the form attached hereto as Exhibit A
(with appropriate terms as set forth therein pertaining to the applicable class
of Note), in the principal amount of $750,000 (the “Second Amendment Notes”).
For all purposes of the Financing Agreement and the other Transaction Documents,
the Second Amendment Notes issued pursuant to this Section 2(a) shall constitute
“Notes” as defined in the Financing Agreement and all obligations, liabilities
and indebtedness of Principal Borrower thereunder or evidenced thereby shall
constitute “Obligations” as defined in the Financing Agreement. On the Second
Amendment Effective Date, subject to the terms and conditions hereof, on Exhibit
B attached hereto and the Financing Agreement, (i) VPC Fund II, L.P. shall pay
the purchase price in respect of the Second Amendment Notes issued pursuant to
this Section 2(a) (which purchase price shall equal $750,000) to Principal
Borrower for such Second Amendment Notes to be issued and sold to VPC Fund II,
L.P. on the Second Amendment Effective Date (such purchase price to be wire
transferred in immediately available funds in accordance with Principal
Borrower’s written wire instructions), and (ii) Principal Borrower shall deliver
to VPC Fund II, L.P. the Second Amendment Notes issued pursuant to this Section
2(a) (in the denominations as VPC Fund II, L.P. shall have requested prior to
the Second Amendment Effective Date), duly executed on behalf of Principal
Borrower and registered in the name of VPC Fund II, L.P. or its designee.

 

(b)           Principal Borrower hereby ratifies and confirms its liabilities,
obligations and agreements under the Financing Agreement and the other
Transaction Documents (provided that the foregoing shall not be deemed to be a
bring down of any representations and warranties set forth in the Financing
Agreement and the other Transaction Documents except for the making of the
representations and warranties set forth in Section 5 of this Amendment), and
the liens and security interests created, granted and perfected thereby, and
acknowledges that: (i) it has no defenses, claims or set-offs to the enforcement
by Agent and/or Lenders (or any of them) of such liabilities, obligations and
agreements through and as of the date hereof (which acknowledgment pursuant to
this clause (i) shall be deemed remade by Principal Borrower as of the Second
Amendment Effective Date); (ii) Agent and Lenders have fully performed all
undertakings owed to Principal Borrower through and as of the date hereof (which
acknowledgment pursuant to this clause (ii) shall be deemed remade by Principal
Borrower as of the Second Amendment Effective Date); (iii) the Recitals set
forth above are true and correct in all material respects and hereby are
incorporated into this Amendment by this reference; and (iv) neither Agent nor
any of the Lenders waives, diminishes or limits any term or condition contained
in the Financing Agreement or in any of the other Transaction Documents.
Principal Borrower hereby acknowledges, confirms and agrees that (i) as of the
date of this Amendment, the outstanding principal amount of the Notes (excluding
the Second Amendment Notes) is $47,816,609.40 and accrued interest under the
Notes (excluding the Second Amendment Notes) is $7,943,001.22; (ii) it is
obligated on account of all accrued and unpaid interest, fees and other costs
and expenses payable under the Financing Agreement and the other Transaction
Documents; and (iii) the payment of such amounts is not subject to any defense,
counterclaim, recoupment or offset of any kind.




(c)           Principal Borrower agrees that if at any time hereafter while any
of the Notes remain outstanding Principal Borrower does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon conversion of the Notes at least a
number of shares of Common Stock equal to the Required Reserve Amount (as
defined in the Financing Agreement), then Principal Borrower shall immediately
take all action necessary to increase Principal Borrower’s authorized shares of
Common Stock to an amount sufficient to allow Principal Borrower to reserve the
Required Reserve Amount for the Notes then outstanding.

 

 
5

--------------------------------------------------------------------------------

 

 


(d)           At the request of Principal Borrower, Agent and Lenders hereby
consent to the proposed terms of an equity transfer agreement by and among
Principal Borrower, Nordic Bioscience Clinical Development A/S, a Danish limited
liability company, and NU-Co Development GMBH, a company organized under the
laws of Switzerland (“NU-Co”), regarding a sale of Principal Borrower’s equity
interests in Nu-Co on terms discussed among Principal Borrower, Agent and
Lenders prior to the date hereof (such agreement, whether prepared in accordance
with such terms so discussed (which terms include the Principal Borrower
receiving, at a minimum, no less than $1,000,000 of net cash proceeds from such
sale) or on such other terms as agreed to by Agent and Lenders in their sole
discretion, the “Equity Transfer Agreement”). Notwithstanding the foregoing, the
parties hereto hereby agree that all proceeds received by Principal Borrower
under, or in connection with, the Equity Transfer Agreement shall constitute the
proceeds of an Asset Sale and shall, immediately upon Principal Borrower’s
receipt thereof, be used to make a mandatory prepayment of the Notes in
accordance with the terms of Sections 2.3(b) and 2.3(d) of the Financing
Agreement. The amount of such mandatory prepayments shall be subject to the
re-loan provisions of Section 3(b) of the First Amendment; provided that (i)
except as set forth in this Amendment, the Lenders shall only be required to
re-loan such amounts to Principal Borrower in accordance with the terms of such
Section 3(b) of the First Amendment, (ii) notwithstanding the terms of Section
3(b) of the First Amendment, such loans shall be evidenced only by Notes in the
form of Second Amendment Notes (including, without limitation, with respect to
determining the Conversion Price of such Notes) and (iii) notwithstanding the
terms of Section 3(b) of the First Amendment, the only conditions precedent to
the making of such loans shall be the issuance of the applicable Notes
evidencing such loans and that no Event of Default (other than the Designated
Events of Default and Incipient Events of Default, each as defined in the First
Amendment, and any Event of Default in existence on the date hereof for which
Borrower has provided notice to Agent or for which Agent otherwise has actual
knowledge as of the date hereof) has occurred and is continuing. Principal
Borrower agrees that any proceeds of loans made to Principal Borrower pursuant
to this Section 2(d) and Section 3(b) of the First Amendment shall only be used
by Principal Borrower for working capital and other general corporate purposes
(provided that (x) any expenditures made with such proceeds shall be made in
accordance with the most recent quarterly cash flow forecast approved by Agent
pursuant to the terms of the First Amendment and (y) in no event shall such
proceeds be used to make any payments under the Settlement Agreement Documents
(as defined in the First Amendment) or in connection with the Affiliate
Indebtedness).

 

(e)            Principal Borrower agrees that for so long as any amounts are
outstanding under the First Amendment Notes or the Second Amendment Notes, the
Principal Borrower shall not issue any shares of Common Stock, Options (as
defined in the Second Amendment Notes) or Convertible Securities (as defined in
the Second Amendment Notes) without the prior written consent of the Agent;
provided that the foregoing restriction shall not apply to issuances of shares
of Common Stock, Options or Convertible Securities that would constitute
Exempted Issuances under clauses (C), (D), (E) or (J) of the definition of
“Exempted Issuances” under the Second Amendment Notes.




(f)            Notwithstanding the provisions of each of the Existing Notes
relating to adjustments of the Conversion Price thereunder, the parties hereto
hereby acknowledge and agree that the Conversion Price of the Existing Notes
shall not be adjusted under Section 2(e) of the Existing Notes solely as a
result of this Amendment or the issuance and delivery of the Second Amendment
Notes on the date hereof.




3.              Conditions. This Amendment shall be a binding agreement among
the parties hereto upon the satisfaction of the following conditions precedent
(the first date all such conditions set forth in this Section 3 are satisfied,
the “Second Amendment Effective Date”):




(a)            the execution and delivery of this Amendment by all parties
hereto;




(b)           the Common Stock (i) shall be designated for quotation or listed
on the Principal Market and (ii) shall not have been suspended by the SEC or the
Principal Market from trading on the Principal Market nor shall suspension by
the SEC or the Principal Market have been threatened, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market;




(c)            Principal Borrower shall have duly executed and delivered to
Lenders the Second Amendment Notes in accordance with the terms of this
Amendment and the Financing Agreement (as amended hereby);




(d)           prior to the Second Amendment Effective Date, Principal Borrower
shall have taken such steps as may be permitted to cause the transactions
contemplated hereby, including any related acquisition (or deemed acquisition)
from Principal Borrower, or disposition (or deemed disposition) to Principal
Borrower, of Common Stock (or derivative securities relating thereto) by each of
Lenders and their respective Affiliates (including Victory Park Capital
Advisors, LLC, Victory Park GP, LLC, Victory Park GP II, LLC, Jacob Capital,
L.L.C. and Richard Levy), and by each other individual who is or will be subject
to the reporting requirements of Section 16(a) of the 1934 Act with respect to
the transactions contemplated by this Amendment, to be exempt from Section 16(b)
of the 1934 Act pursuant to Rule 16b-3 thereunder (if and to the extent any such
transaction, acquisition (or deemed acquisition) or disposition (or deemed
disposition) would otherwise be subject to Section 16(b) of the 1934 Act), in a
manner acceptable to Agent, and shall have provided to Agent copies of
resolutions of the Board (in a form acceptable to Agent) approving such
transactions for purposes thereof, certified by the Secretary of Principal
Borrower; and




(e)           Agent shall have received, duly executed and delivered by the
parties thereto where applicable, the agreements, documents and instruments set
forth on Exhibit C attached hereto, in each case in form and substance
reasonably acceptable to Agent.




4.              General Release. In consideration of Lenders’ and Agent’s
agreements contained in this Amendment, Principal Borrower, on behalf of itself
and each of its Subsidiaries, hereby irrevocably releases and forever discharges
Lenders and Agent and their respective affiliates, subsidiaries, successors,
assigns, directors, officers, employees, agents, consultants, attorneys,
members, managers, partners, investment managers, principals and portfolio
companies (each, a “Released Person”) of and from any and all claims, suits,
actions, investigations, proceedings or demands, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law of any kind or character, known or unknown, which Principal
Borrower ever had or now has against Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions of Agent,
any Lender or any other Released Person relating to the Financing Agreement or
any other Transaction Document on or prior to the Second Amendment Effective
Date.

 

 
6

--------------------------------------------------------------------------------

 

 


5.              Representations, Warranties and Covenants of Principal Borrower.
To induce each Lender and Agent to execute and deliver this Amendment, Principal
Borrower represents, warrants and covenants that, as of the Second Amendment
Effective Date:




(a)           Duly Incorporated; Power and Authority. Principal Borrower is duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all necessary corporate power and authority to own its
properties and to carry on its business as now being conducted or proposed to be
conducted.




(b)           Authority; Authorization.




(i)         Principal Borrower has the requisite corporate power and authority
to enter into and perform its obligations under this Amendment, the Second
Amendment Notes and all other documents and instruments delivered in connection
herewith; and




(ii)        The execution and delivery of this Amendment and all other documents
and instruments delivered in connection herewith by Principal Borrower and the
consummation by Principal Borrower of the transactions contemplated hereby,
including the issuance of the Second Amendment Notes by Principal Borrower and
the issuance of the Conversion Shares upon conversion of the Second Amendment
Notes, have been duly authorized by the Board, upon the unanimous recommendation
of the Special Committee, and no further consent or authorization is required by
or of Principal Borrower or the Board (or any committee thereof, including the
Special Committee) or the stockholders of Principal Borrower, except stockholder
approval of an increase in the capitalization of the Principal Borrower to
permit the conversion of the Notes (other than the Second Amendment Notes) in
full. Without limiting the foregoing or the Recitals hereof, the Board, by
unanimous vote of all of the directors serving thereon (other than Richard Levy,
who abstained), (A) determined that it is in the best interests of Principal
Borrower and its stockholders, and declared it advisable, to enter into this
Amendment, the Second Amendment Notes and all other documents and instruments
delivered in connection herewith, and (B) approved the execution, delivery and
performance of this Amendment, the Second Amendment Notes and all other
documents and instruments delivered in connection herewith, and the consummation
of the transactions contemplated hereby and thereby. For purposes hereof,
“Special Committee” means a committee of the Board, the members of which are not
affiliated with Principal Borrower, Lenders or Agent, are not members of
Principal Borrower’s management, are not Lender Designees and are "independent"
under the listing standards of The Nasdaq Stock Market (as if applicable to
Principal Borrower), formed for the purpose of, among other things, evaluating,
negotiating and making a recommendation to the full Board with respect to this
Amendment and the transactions contemplated hereby and shall include any
successor committee to the Special Committee existing as of the date of this
Amendment or any reconstitution thereof.




(c)           Duly Executed and Delivered; Enforceability; Validity. This
Amendment, the Second Amendment Notes and all documents and instruments
delivered in connection herewith have been duly executed and delivered by
Principal Borrower, and this Amendment, the Financing Agreement (as amended
hereby), the Second Amendment Notes and all other documents and instruments
delivered in connection herewith are (or, if not to be executed and delivered on
the date hereof, upon execution and delivery by Principal Borrower will be)
legal, valid and binding obligations of Principal Borrower, enforceable against
Principal Borrower in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.




(d)           Application of Takeover Protections; Rights Agreement. All of the
“Rights,” as defined in that certain Rights Agreement, dated as of December 20,
2002, between Principal Borrower and Registrar and Transfer Company (as Rights
Agent), as amended in accordance with the terms thereof (the “Rights
Agreement”), have expired in accordance with the terms of the Rights Agreement,
and the Rights Agreement is no longer in effect or applicable to any Lender or
the transactions contemplated by this Amendment. Each of the Borrowers and its
respective board of directors (or other governing body) has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under each Borrower’s
certificate or articles of incorporation (or other governing documents) or the
laws of the jurisdiction of its incorporation or formation which is or could
become applicable to any Lender as a result of the transactions contemplated by
this Amendment, including each Borrower’s issuance of the Second Amendment
Notes, the Principal Borrower’s issuance of the Conversion Shares and any
Lender’s ownership of the Securities. The Principal Borrower has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Principal
Borrower that is currently in effect or applicable to any Lender or the
transactions contemplated by this Amendment.




(e)            Intentionally Omitted.




(f)            No Conflict. Neither the execution, delivery and performance of
this Amendment, the Second Amendment Notes or any of the other documents and
instruments delivered in connection herewith nor the consummation of the
transactions contemplated hereby or thereby or by the Financing Agreement (as
amended hereby) does or shall (i) result in a violation of Principal Borrower’s
certificate of incorporation (except that the number of authorized and unissued
shares of Common Stock is not sufficient to permit conversion in full of the
principal amount outstanding under the Notes (together with all accrued and
unpaid interest thereon)), bylaws or other governing documents, or the terms of
its Common Stock; (ii) conflict with, or constitute a breach or default (or an
event which, with notice or lapse of time or both, would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Material Contract to which Principal
Borrower is a party; (iii) result in any “price reset” or other material change
in or other modification to the terms of any Indebtedness (except for the
changes to the Indebtedness under the Financing Agreement contemplated hereby),
Equity Interests or other securities of Principal Borrower; or (iv) result in a
violation of any law, rule, regulation, order, judgment or decree (including (A)
any Environmental Laws, or (B) federal and state securities laws), which, solely
for purposes of this clause (iv), would reasonably be expected to result in a
Material Adverse Effect.

 

 
7

--------------------------------------------------------------------------------

 

 


(g)           Intentionally Omitted.




(h)           Director By Deputization. Principal Borrower acknowledges and
agrees that by virtue of the service on the Board of Richard Levy, who has
ultimate control over the investment decisions of each of Lenders (including
decisions with respect to the purchase, sale and voting of the Notes and the
Common Stock), as designee on the Board of Agent on behalf of Lenders pursuant
to the Financing Agreement, representing the interests of Lenders and their
respective Affiliates, each Lender and their respective Affiliates (including
Victory Park Capital Advisors, LLC, Victory Park GP, LLC, Victory Park GP II,
LLC, and Jacob Capital, L.L.C., but excluding Richard Levy (given his status as
an actual director of Principal Borrower)) that beneficially owns (for any
purpose of Section 16 of the 1934 Act) any shares of Common Stock (or any
derivative securities with respect thereto), is, and shall hereafter remain, a
“director by deputization” for purposes of Section 16 of the 1934 Act, including
Rule 16b-3 thereunder and related guidance of the SEC, and Principal Borrower
agrees not to take any contrary position.




6.              Ratification of Liability. Principal Borrower, as debtor,
grantor, pledgor, assignor or in any other capacity in which it grants liens or
security interests in its properties, hereby ratifies and reaffirms all of its
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each Transaction Document (as amended hereby) to which it is a
party, and Principal Borrower hereby ratifies and reaffirms its grant of liens
on or security interests in its properties pursuant to such Transaction
Documents (as amended hereby) to which it is a party as security for the
obligations under or with respect to the Financing Agreement, the Notes and the
other Transaction Documents (as amended hereby), and confirms and agrees that
such liens and security interests hereafter secure all of the obligations under
the Transaction Documents (as amended hereby), including all additional
obligations hereafter arising or incurred pursuant to or in connection with this
Amendment or any Transaction Document (as amended hereby). Principal Borrower
further agrees and reaffirms that the Transaction Documents (as amended hereby)
to which it is a party now apply to all obligations as modified hereby
(including all additional obligations hereafter arising or incurred pursuant to
or in connection with this Amendment or any Transaction Document (as amended
hereby)). Principal Borrower (a) further acknowledges receipt of a copy of this
Amendment and all other agreements, documents, and instruments executed or
delivered in connection herewith, (b) consents to the terms and conditions of
same, and (c) agrees and acknowledges that each of the Transaction Documents, as
amended hereby, remains in full force and effect and is hereby ratified and
confirmed. Except as expressly provided herein, the execution of this Amendment
shall not operate as a waiver of any right, power or remedy of any Lender or
Agent, nor constitute a waiver of any provision of any of the Transaction
Documents (as amended hereby), nor constitute a novation of any of the
obligations under the Transaction Documents (as amended hereby).




7.              Reference to and Effect Upon the Transaction Documents.




(a)           Except as specifically amended hereby, all terms, conditions,
covenants, representations and warranties contained in the Transaction
Documents, and all rights of Lenders and Agent and all of the obligations under
the Transaction Documents, shall remain in full force and effect. Principal
Borrower hereby confirms that the Transaction Documents (as amended hereby) are
in full force and effect, and that it has no right of setoff, recoupment or
other offset or any defense, claim or counterclaim with respect to any such
Transaction Document or its obligations thereunder.




(b)           Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment, the purchase of the Second Amendment Notes and
any consents or waivers set forth herein shall not directly or indirectly: (i)
create any obligation to make any further loans or to defer any enforcement
action after the occurrence of any Event of Default; (ii) constitute a consent
or waiver of any past, present or future violations of any Transaction Document
(including, without limitation, the Designated Events of Default, the Incipient
Events of Default and the Events of Default occurring subsequent to the
effective date of the First Amendment in addition to any Incipient Events of
Default for which Principal Borrower has provided notice to Agent of the
existence thereof, each of which Events of Default Principal Borrower
acknowledges remain outstanding as of the date hereof, except the Company
subsequently filed a Quarterly Report on Form 10-Q for the period ended
September 30, 2012); (iii) amend, modify or operate as a waiver of any provision
of any Transaction Document or any right, power or remedy of any Lender or Agent
or (iv) constitute a course of dealing or other basis for altering any
obligations under the Transaction Documents or any other contract or instrument.
Except as expressly set forth herein, each Lender and Agent reserve all of their
rights, powers, and remedies under the Transaction Documents and applicable law.
All of the provisions of the Transaction Documents, including the time of the
essence provisions, are hereby reiterated and, if ever waived previously, are
hereby reinstated.




(c)           From and after the date hereof, (i) the term “Agreement” as
defined in the Financing Agreement, and all references to the Financing
Agreement in any Transaction Document shall mean the Financing Agreement, as
amended by this Amendment, and (ii) the term “Transaction Documents” as defined
in the Financing Agreement shall include this Amendment, the Second Amendment
Notes and any agreements, instruments and other documents executed or delivered
in connection herewith.

 

 
8

--------------------------------------------------------------------------------

 

 


8.              Costs and Expenses. Principal Borrower ratifies and reaffirms
its expense reimbursement obligations pursuant to Section 13.1 of the Financing
Agreement. Without limiting the generality of the foregoing, Principal Borrower
shall reimburse Agent and each Lender on demand for all reasonable fees, costs
and expenses, including legal expenses and reasonable attorneys’ fees (whether
for internal or outside counsel), incurred by Agent or any of Lenders or their
respective Affiliates in connection with (i) any and all documentation relating
to, and the consummation of, the transactions contemplated hereunder and under
the Financing Agreement (as amended hereby) and any other transactions between
Principal Borrower and Agent and Lenders (including costs and expenses incurred
in connection with the preparation and filing of all required disclosures,
statements and filings under applicable securities laws), (ii) any sales of
Common Stock issued upon conversion of the Notes (excluding any brokerage
commissions or discounts or transfer taxes associated with any such sales) and
the preparation and filing of all required disclosures, statements and filings
under applicable securities laws related thereto and (iii) the engagement by
Agent or any Lender of any consultant, advisor or other professional in
connection with, or otherwise relating to, touching upon or concerning, the
Financing Agreement, the other Transaction Documents or any other event,
circumstance or matter related thereto. Principal Borrower’s expense
reimbursement obligations owing to Agent and Lenders under Section 13.1 of the
Financing Agreement, Section 1(e) of the First Amendment, Section 8 of the First
Amendment and under this Section 8 shall be limited to $500,000 in the aggregate
with respect to all fees, costs and expenses incurred by Agent and Lenders (x)
in connection with the documentation, negotiation, execution and delivery of the
First Amendment, this Amendment and all agreements, documents and instruments
referred to on Exhibit E to the First Amendment and Exhibit C hereto and (y)
during (but not after) the Forbearance Period (as defined in the First
Amendment); provided, however, that the foregoing $500,000 limitation shall not
apply to (A) $50,000 paid by the Principal Borrower on the date hereof to Agent
and Lenders for reimbursement of Agent’s and Lenders’ fees, costs and expenses
incurred by Agent and Lenders in connection with the documentation, negotiation,
execution and delivery of this Amendment and all agreements, documents and
instruments referred to on Exhibit C hereto and (B) fees, costs and expenses
incurred by the Agent and Lenders in connection with or otherwise related to any
transaction involving a sale or other disposition of all or any portion of the
assets of the Principal Borrower (including in connection with the structuring
of, preparing for, documenting, negotiating and consummating such sale), whether
voluntary or involuntary, pursuant to an exercise of secured creditor remedies
by Agent and Lenders or otherwise, and whether such fees, costs and expenses
described in this clause (B) are incurred by Agent and Lenders during or after
the Forbearance Period.




9.             Acknowledgment Regarding Lenders’ Purchase of Securities.
Principal Borrower acknowledges and agrees that each Lender is acting solely in
the capacity of an arm’s length purchaser with respect to this Amendment and the
other Transaction Documents and the transactions contemplated hereby or thereby.
Principal Borrower further acknowledges that none of Lenders, Agent and their
respective affiliates (in their capacities as such) is acting as a financial
advisor or fiduciary of Principal Borrower (or in any similar capacity) with
respect to this Amendment or any of the other Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Lender
or Agent or any of its representatives or agents in connection with this
Amendment and the other Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to Lenders’ purchase of the Securities.
Principal Borrower further represents to Agent and each Lender that Principal
Borrower’s decisions to enter into this Amendment and the other Transaction
Documents to which it is a party have been based solely on the independent
evaluation by Principal Borrower and its representatives.




10.            Acknowledgment Regarding Lender’s Trading Activity. Except as set
forth in Section 7(b) of the Registration Rights Agreement, it is understood and
acknowledged by Principal Borrower that none of Lenders has been asked by
Principal Borrower to agree, nor has any Lender agreed, to desist from
purchasing or selling, long and/or short, securities of Principal Borrower, or
“derivative” securities based on securities issued by Principal Borrower or to
hold Lender Shares for any specified term. Principal Borrower acknowledges that
such aforementioned activities do not constitute a breach of any of the
Transaction Documents.




11.            Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Amendment
shall be governed by the internal laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Illinois. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Chicago, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under Section 13.7 of the Financing Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AMENDMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY.




12.            No Strict Construction. The language used in this Amendment will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.




13.            Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Signatures of the parties
hereto transmitted by facsimile or by electronic transmission or similar means
shall be deemed to be their original signature for all purposes.




14.            Severability. The invalidity, illegality, or unenforceability of
any provision in or obligation under this Amendment in any jurisdiction shall
not affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction. If feasible, any such offending provision
shall be deemed modified to be within the limits of enforceability or validity;
provided that, if the offending provision cannot be so modified, it shall be
stricken and all other provisions of this Amendment in all other respects shall
remain valid and enforceable.

 

 
9

--------------------------------------------------------------------------------

 

 


15.            Further Assurances. The parties hereto shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Amendment and the Financing Agreement
(as amended hereby) and the consummation of the transactions contemplated hereby
and thereby.




16.            Interpretation. The headings of this Amendment are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Amendment. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” are not limiting and will be deemed to be
followed by the phrase “without limitation.” The phrases “herein,” “hereof,”
“hereunder” and words of similar import will be deemed to refer to this
Amendment as a whole and not to any particular provision of this Amendment. The
word “or” will be inclusive and not exclusive unless the context requires
otherwise.




17.            Transaction Document. This Amendment constitutes a Transaction
Document. Any breach by Principal Borrower of any of its agreements, covenants,
representations or warranties set forth herein shall constitute an immediate
Event of Default.




18.            Agent and Lenders are Creditors Only. Neither for purposes of
this Amendment nor otherwise has either any Lender or Agent agreed or consented
to be an agent, principal, participant, joint venturer, partner, instrumentality
or alter ego of Principal Borrower or any of its Subsidiaries. Neither any
Lender nor Agent is, or shall be deemed to be, in control of any of Principal
Borrower or any of its Subsidiaries, their respective operations or properties,
nor is any Lender or Agent acting as a “responsible person” with respect to the
operation and management of any of Principal Borrower or any of its Subsidiaries
or their respective properties.




[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 
10

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.

 

PRINCIPAL BORROWER:

UNIGENE LABORATORIES, INC.,

a Delaware corporation

By:

/s/ Ashleigh Palmer

Name:

Ashleigh Palmer

Title:

Chief Executive Officer

  

 

 
 

--------------------------------------------------------------------------------

 

 



 

AGENT:

 

 

 

 

 

 

VICTORY PARK MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Ray

 

 

Name:

Matthew Ray

 

 

Title:

Manager

 

LENDERS:

VICTORY PARK CREDIT OPPORTUNITIES, L.P.

By:  Victory Park Capital Advisors, LLC, its investment manager By: /s/ Scott
Zemnick Name:  Scott Zemnick Title:  General Counsel



  


VPC FUND II, L.P.

By: Victory Park Capital Advisors, LLC, its investment manager By: /s/ Scott
Zemnick Name:   Scott Zemnick Title:  General Counsel

VPC INTERMEDIATE FUND II (CAYMAN), L.P.

By: Victory Park Capital Advisors, LLC, its investment manager By: /s/ Scott
Zemnick Name:  Scott Zemnick Title:  General Counsel



Second Amendment to Amended and Restated Financing Agreement

 

 
 

--------------------------------------------------------------------------------

 

 




LENDERS:

VICTORY PARK CREDIT OPPORTUNITIES INTERMEDIATE FUND, L.P.

By:  Victory Park Capital Advisors, LLC, its investment manager By:  /s/ Scott
Zemnick Name: Scott Zemnick Title:  General Counsel



 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A




Revised Exhibit A to Financing Agreement – Form of Notes




(see attached)




 


--------------------------------------------------------------------------------

 

 

EXHIBIT B




Conditions Precedent to Acquisition of Second Amendment Notes




 


The obligation of any Lender to purchase the Second Amendment Notes on the
Second Amendment Effective Date is subject to the satisfaction, at or before the
Second Amendment Effective Date, of each of the following conditions:




(a)          Each Borrower, as applicable, shall have executed and delivered to
such Lender (i) the Second Amendment Notes (in such denominations as such Lender
shall have requested prior to the Second Amendment Effective Date) being
purchased by such Lender on the Second Amendment Effective Date pursuant to this
Amendment and (ii) each of the other Transaction Documents to which it is a
party (other than the Transaction Documents contemplated to be executed and
delivered to the Agent pursuant to the other clauses of this Exhibit C).




(b)         The Borrowers shall have delivered, or caused to be delivered, to
the Agent evidence satisfactory to the Agent that the Borrowers shall pay to the
Agent on the Second Amendment Effective Date all fees and other amounts due and
owing thereon under this Amendment and the other Transaction Documents.




(c)          Each Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate evidencing the formation or incorporation
and good standing of such Borrower in such entity’s jurisdiction of formation or
incorporation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date reasonably proximate to the Second Amendment
Effective Date.




(d)          Each Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate evidencing such Borrower’s qualification
as a foreign corporation or other entity and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which such
Borrower conducts business, as of a date reasonably proximate to the Second
Amendment Effective Date.




(e)          Each Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certified copy of such Borrower’s certificate or
articles of incorporation (or other applicable governing document), as certified
by the Secretary of State (or comparable office) of such entity’s jurisdiction
of formation or incorporation, as of a date reasonably proximate to the Second
Amendment Effective Date.




(f)          Each Borrower shall have executed and delivered, or caused to be
delivered, to Agent a certificate, executed by the Secretary of such Borrower
and dated the Second Amendment Effective Date, as to (i) the resolutions
consistent with Section 7.2 of the Credit Agreement as adopted by such
Borrower’s board of directors (or other governing body) in a form reasonably
acceptable to the Agent, (ii) such Borrower’s articles or certificate of
incorporation (or other applicable governing document), each as in effect on the
Second Amendment Effective Date, (iii) such Borrower’s bylaws (or other
applicable governing document), each as in effect on the Second Amendment
Effective Date, and (iv) no action having been taken by such Borrower or its
stockholders, directors or officers in contemplation of any amendments to items
(i), (ii), or (iii) listed in this item (f), as certified, in the form attached
to the Credit Agreement as Exhibit H.




(g)         The Common Stock (i) shall be designated for quotation or listed on
the Principal Market and (ii) shall not have been suspended, as of the Second
Amendment Effective Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Second Amendment Effective Date, either (A) in
writing by the SEC or the Principal Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Market.




(h)         The Principal Borrower shall have reserved such number of authorized
and unissued Common Stock as required pursuant to Section 8.31 solely for the
purpose of effecting the conversion of the Second Amendment Notes.




(i)           Each of the Borrowers shall have obtained all governmental,
regulatory and third party consents and approvals, if any, necessary for the
sale of the Second Amendment Notes on the Second Amendment Effective Date.




(j)           The proceeds from the issuance of the Second Amendment Notes shall
be used by Principal Borrower for working capital and other general corporate
purposes (provided (i) any expenditures made with such proceeds are in
accordance with the most recent quarterly cash flow forecast approved by Agent
pursuant to the terms of the First Amendment and (ii) in no event shall such
proceeds be used to make any payments under the Settlement Agreement Documents
or in connection with the Affiliate Indebtedness).




(k)          Each of the Borrowers shall have executed and/or delivered to the
Agent such other documents relating to the transactions contemplated by this
Agreement as the Agent or its counsel may reasonably request.

 

 
 

--------------------------------------------------------------------------------

 

 


EXHIBIT C




Closing Checklist

 

(see attached)

 